                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JAMES JOHNSON                                                                 PLAINTIFF

V.                             CASE NO. 3:19-CV-289-BD

DALE COOK, et al.                                                         DEFENDANTS

                                         ORDER

       Mr. Johnson filed this civil rights lawsuit without the help of a lawyer claiming

unconditional conditions of confinement at the Mississippi County Detention Center.

(Docket entry #2) Recently, Mr. Johnson moved for summary judgment. (#25)

       Discovery is currently stayed. Accordingly, Defendants have not had an

opportunity to investigate Mr. Johnson’s claims. The motion for summary judgment on

the merits of Mr. Johnson’s claims is, therefore, DENIED, as premature.

       Meanwhile, Defendants have moved for partial summary judgment, contending

that Mr. Johnson failed to fully exhaust his administrative remedies for some of his

claims. (#28) Specifically, they contend that Mr. Johnson failed to file any grievances

concerning the uncovered toilets and plumbing, rusty tables, leaking light fixtures, or

denial of access to the kiosk system.

       Mr. Johnson may file a response opposing the motion for summary judgment, if he

wishes. To be considered, the response must be filed within 14 days of this Order. In

opposing the motion for summary judgment, Mr. Johnson may attach affidavits that he or

others have signed. Because affidavits are sworn statements, they must be either

notarized or declared under penalty of perjury (see 28 U.S.C. § 1746). Unsworn
statements will not be considered in deciding the motion for partial summary judgment.

And to be considered, an affidavit must be based on the personal knowledge of the person

who signs it.

       The motion for summary judgment concerns only whether Mr. Johnson fully

exhausted the grievance process regarding his claims concerning the uncovered toilets

and plumbing, rusty tables, leaking light fixtures, and denial of access to the kiosk system

prior to filing his complaint in this case on October 28, 2019. Mr. Johnson’s response to

the motion, therefore, should address only whether he fully exhausted his administrative

remedies regarding those claims before October 28 and, if not, whether there was a valid

reason why he did not.

       IT IS SO ORDERED, this 18th day of February, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
